Citation Nr: 1235140	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  05-10 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether the Board's December 2011 decision denying the claim of service connection for a disability of the bilateral feet, to include flatfeet and plantar fasciitis, should be vacated. 

2.  Entitlement to service connection for a disability of the bilateral feet, to include flatfeet and plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from June 1983 to June 1, 1986, and active service from June 2, 1986, to December 16, 1987 which was under other than honorable conditions.  The Veteran also had prior inactive service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, denied service connection for bilateral flatfeet.

In April 2008, April 2010, and June 2011, the Board remanded this claim for further development.  

In December 2011 the Board issued a decision denying this claim.  However, the Veteran had submitted additional evidence which was not considered by the Board in that decision.  Accordingly, the Board will vacate its prior decision and issue a new decision which takes into account this additional evidence.  

On the Veteran's behalf, his representative submitted a December 2011 statement waiving his right to initial consideration of the additional evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2011) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  Therefore, the Board may proceed with appellate review. 


FINDINGS OF FACT

1.  In December 2011, the Board issued a decision denying service connection for a disability of the feet, to included flatfeet and plantar fasciitis. 

2.  The Veteran submitted additional evidence in December 2011, shortly before the Board had issued its decision, as well as a motion to add the evidence to the appellate record for good cause, which has been granted. 

3.  A disability of the bilateral feet, to include flatfeet, plantar fasciitis, and gastroc-soleal equinus, did not manifest during active military service and has not otherwise been shown to be related to an in-service disease, injury, or event. 


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board's December 2011 decision, which denied service connection for a disability of the bilateral feet, have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011). 

2.  A disability of the bilateral feet was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


ORDER TO VACATE

The Board vacates its December 2011 decision denying service connection for a disability of the bilateral feet, to include flatfeet and plantar fasciitis, for the reasons discussed below. 

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).    

The Veteran had submitted additional evidence in early December 2011, shortly before the Board rendered a decision on this claim.  The 90-day period for submitting such evidence had elapsed following an August 2011 letter notifying the Veteran that the claims file had been transferred back to the Board.  See 38 C.F.R. § 20.1304 (2011).  Nevertheless, his representative submitted a motion to add the evidence to the appellate record for good cause, stating that this additional evidence was not readily available and thus could not be submitted in a timely manner.  See 38 C.F.R. § 20.1304(a) and (b).  The Board finds that good cause has been demonstrated and therefore vacates its December 2011 decision.  

Accordingly, the December 2011 Board decision addressing the claim of entitlement to service connection for a disability of the bilateral feet, to include flatfeet and plantar fasciitis, is vacated.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The claimant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decision in this matter, a September 2002 letter informed the Veteran of the requirements for establishing entitlement to service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  A March 2006 letter provided notice of the degree of disability and the effective date.  Finally, a January 2009 letter satisfied all notice requirements under the VCAA.  The Veteran had an opportunity to respond to these letters before his claim was readjudicated and supplemental statements of the case (SSOC's) issued in January 2010, March 2011, and August 2011.  See Mayfield, 499 F.3d at 1323.  Therefore, the Board concludes that the duty to notify has been satisfied.  See id.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records and examination reports are in the claims file.  In this regard, pursuant to the Board's April 2008 remand directive, the Veteran's VA treatment records pertaining to the feet dating from May 2006 have also been associated with the file.  Further, private medical records identified by the Veteran have been obtained to the extent possible.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.   The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  Likewise, the Board finds that there was substantial compliance with its April 2008 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, pursuant to the Board's June 2011 remand directive, the RO provided the Veteran with an appropriate examination of the feet in July 2011.  The Board finds that the VA examination is adequate for the purpose of making a decision on this claim, as the examiner reviewed the claims file and the Veteran's relevant medical history, examined the Veteran, and provided a complete rationale for the opinion stated which is grounded in the Veteran's medical history and the clinical findings made on examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.  The Board also finds that there was substantial compliance with its June 2011 remand directive.  See Stegall, 11 Vet. App. at 271; see also D'Aries, 22 Vet. App. at 105.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran claims entitlement to service connection for bilateral flatfeet.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In the Veteran's June 2003 claim, he stated that his "fallen arches" first manifested around 1982 or 1983.  The Board has carefully reviewed his service treatment records and finds no evidence of fallen arches or any other foot problems, although they document other orthopedic complaints.  Specifically, the Veteran's May 1982 entrance examination is negative for flatfeet or other foot problems.  Service treatment records dating from 1983 show complaints and treatment for a number of medical problems, but are negative for complaints or findings pertaining to the feet.  For example, a January 1984 service treatment record reflects a complaint of bilateral knee pain after an eighteen-mile run.  The Veteran did not complain of foot pain and there were no findings with regard to the feet on examination.  A January 1986 service treatment record reflects a complaint of low back pain, but is negative for complaints or findings pertaining to the feet.  In April 1987, the Veteran was treated for a right ankle inversion injury which occurred while running three days earlier.  The Veteran stated that his "biggest problem" was that his boots hurt his ankle.  An examination showed edema and tenderness of the ankle and decreased range of motion secondary to pain.  The Veteran was diagnosed with a resolving sprain.  The Veteran was advised to wear comfortable shoes and not to participate in marching, climbing, or crawling.  Significantly, although the Veteran's foot was examined due to the ankle strain, the Veteran did not report any other problems of the feet and no findings were made on examination with regard to the feet, including the arches and soles.  Thus, the service treatment records do not show complaints or findings of flat feet, plantar fasciitis, or other foot problems. 

The Veteran's October 1987 report of medical history, dated shortly before the Veteran's separation from service in December 1987, reflects that while the Veteran indicated that he had a history of foot trouble, this referred to athlete's foot between the toes according to the Veteran, as noted by a medical professional on this form.  Nine other medical problems were also noted in this form, including swollen or painful joints, cramps in the legs, recurrent back pain, and left knee problems, with notations next to each medical issue.  With regard to the Veteran's cramps in the legs, it was noted that the Veteran reported intermittent cramping of the calves while running, although he was never seen for this problem.  Thus, the report of medical history represents what appears to be a fairly thorough description of all the Veteran's past and present medical issues at the time.  The fact that neither flatfeet nor painful feet was mentioned or noted at the time, although the Veteran reported painful calves when running, is probative evidence weighing against a finding that the Veteran had foot problems during active service, given the apparent comprehensiveness of this report.  The Board notes that a separation physical examination report is not of record.  However, the October 1987 report of medical history lists and describes ten medical issues and thus seems comprehensive.  Therefore, it is unlikely that an abnormality of the feet found on clinical evaluation would not be mentioned in the report of medical history.  Indeed, as the Veteran had indicated a history of foot problems on this form, it would be expected that all of the Veteran's foot problems found on examination would be noted.  Because only athlete's foot was noted, the Board draws an inference that no other abnormalities of the feet were found on examination. 

Based on the service treatment records, the Board does not find it credible that flat feet, plantar fasciitis, or any other foot problems manifested during active service.  

The Board acknowledges the Veteran's contention that his fallen arches manifested during active service.  In this regard, he is competent to state that he had flat feet during active service, as this is a condition which can be readily observed by lay observation alone.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  Likewise, he is competent to describe his symptoms of foot pain.  See id.  

The competency of evidence differs, however, from the weight and credibility assigned to the evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

In this case, the Board does not find the Veteran's statements regarding flat and painful feet during service to be credible.  The absence of contemporaneous records does not in itself render lay testimony not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, in this case, rather than there being an absence of contemporaneous records, there are numerous service treatment records showing a variety of complaints, including orthopedic complaints with regard to the knee, low back, and ankle.  All of them are negative for foot problems.  Furthermore, as discussed above, the October 1987 report of medical history documents a number of medical issues, including foot problems.  However, the Veteran's foot problems were noted to consist only of athlete's foot between the toes.  There were no other complaints or findings with regard to the feet at this time, even though it would be natural and expected to note all foot problems when the Veteran reported a history of foot problems.  Thus, the fact that other foot problems were not mentioned indicates that they were not present at the time.  Moreover, although the Veteran reported that his calves hurt while running, he did not state that his feet hurt.  The Board finds this significant in that the Veteran had every reason to describe foot pain while running and yet only mentioned problems with his calves.  In short, the Veteran complained of and was treated for a number of medical issues during active service, including ankle pain, athlete's foot, and pain in the calves while running, and did not once mention foot pain.  As such, the Board finds that this is not a case in which there is an absence of contemporaneous records.  Rather, this is a case in which the Veteran's current statements made in support of a claim for service connection are inconsistent with more probative evidence of record in the form of his service treatment records.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the claimant); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony); Buchanan, 451 F.3d at 1336-37 (holding that the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence).  Accordingly, the Board finds that the Veteran's assertion that his foot problems, to include fallen arches or flatfeet, manifested during active service is not credible and thus not entitled to any weight.  It is outweighed by the more probative service treatment records, which document numerous medical issues, including athlete's foot and a sprained ankle, but which are negative for complaints or findings of foot pain, flat feet, or other problems of the feet. 

Because the service treatment records are negative for foot problems, and because the Board does not find the Veteran's statement that his foot problems began in active service to be credible, the Board concludes that neither flatfeet nor plantar fasciitis manifested in active service. 

While the Board finds that the Veteran's claimed foot disabilities did not manifest during service, service connection may still be established if all of the evidence of record shows that one more or of these disabilities were incurred in or aggravated by active service.  See 38 C.F.R. § 3.303(d).  Because a chronic disability during service has not been shown, a continuity of symptoms after discharge must be established.  See id. at § 3.303(b).  

Here, the Board finds that the post-service evidence of record does not support a nexus between active service and the Veteran's current disabilities of the feet.  In this regard, private treatment records dated in 1999 and 2000 show complaints and treatment for back pain and migraine headaches, as well as a history of hypertension, but are negative for foot problems.  The first mention of the Veteran's flatfeet in the file is his August 2002 claim for service connection for fallen arches.  The earliest medical evidence is a July 2003 VA treatment record reflecting that the Veteran had fallen arches with pain along the bottoms of the feet.  Thereafter, an April 2006 VA podiatric assessment note reflects that the Veteran reported a history of pain in the feet that had been present for twenty five years.  He stated that he had been issued orthotics but that they did not help.  Following examination, the Veteran was diagnosed with bilateral plantar fasciitis and bilateral gastroc-soleal equinus.  An August 2008 VA podiatric clinic record shows these diagnoses as well as a diagnosis of bilateral structural hallux limitus following examination.  The Veteran's feet were casted at this time for custom orthotics.  A December 2009 VA examination report also reflects a diagnosis of pes planus (flatfeet) but does not include an opinion as to the etiology of this disability. 

At an August 2010 VA examination performed in connection with this claim, the Veteran reported that his feet started hurting in the early 1980's when he was in Korea.  However, the Veteran was not deployed to Korea until May 1987.  The examiner noted that the Veteran's foot problems were documented in the claims file and that the Veteran had been prescribed orthotics.  Following examination of the feet, the examiner diagnosed bilateral pronated feet with plantar fasciitis.  The examiner opined that the Veteran's pronated feet with plantar fasciitis were at least as likely as not related to service because the Veteran had complained of foot pain and was treated for it during active service in the early 1980's while stationed in Korea.  The examiner again noted that the claims file documented the Veteran's complaints.  

The Veteran submitted a copy of the August 2010 VA examination report with his comments in the margins disputing some of the examiner's findings.  In this regard, the Veteran stated that his feet did not start hurting while stationed in Korea, as documented by the VA examiner, but rather at Ft. Hood, Texas and Baumholder, Germany.  He also disputed the examiner's statement that the examination was performed with his socks off.  Finally, he disagreed with the examiner's findings that he had low, as opposed to flat arches, that he did not have weakness of the feet, as well as other clinical findings regarding the Veteran's symptoms and functional limitations. 

The Board finds that the Veteran's comments regarding the accuracy of the examination report do not support a relationship to service.  For the reasons discussed above, the Board does not find it credible that a foot disorder manifested during active service.  The Veteran's statement that it first manifested in Fort Hood, Texas or Baumholder, Germany as opposed to Korea does not alter the Board's findings that such a disorder in fact did not manifest during service.  With regard to the Veteran's assertion that the examination was not performed with his socks off, the Board gives more weight to the examiner's statement that the examination was in fact performed with the Veteran's socks off as the presumption of regulatory in the administrative process extends to VA examinations.  See Sickels v. Shinseki 643 F.3d, 1362, 1366 (Fed. Cir. 2011); United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (holding that there is a presumption of regularity under which it is assumed that government officials "have properly discharged their official duties").  Moreover, the Board simply does not find it plausible that an examination of the Veteran's feet would be performed with his socks on.  Thus, the Board does not find this statement credible.  See Caluza, 7 Vet. App. at 511 (holding that in determining the credibility of lay evidence, the Board may consider, among other things, its facial plausibility).  Most importantly, the Veteran's disagreements with the examiner's documented clinical findings do not show that any foot disorder was incurred in or aggravated by active service, whatever its current manifestations might be.  The Board also notes that another VA examination was performed in July 2011, as discussed below, in which the diagnosis of plantar fasciitis was confirmed.    

Unfortunately, the Board cannot assign any weight to the examiner's opinion in the August 2010 examination report that the Veteran's pronated feet with plantar fasciitis were at least as likely as not related to service.  The examiner's opinion is exclusively based on the Veteran's reported history.  For the reasons discussed above, the Board does not find the Veteran's assertion that his foot problems had their onset in active service to be credible.  The fact that this history is also contained in a medical record does not in itself give it more probative value or credibility.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Indeed, the Veteran himself has disputed the examiner's statement that the Veteran's foot problems first manifested while stationed in Korea. Thus, because the Veteran's statements upon which the examiner relied are not credible, the examiner's opinion is based on an inaccurate factual premise and thus has no probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning).  

The Board notes that the examiner was correct in observing that the Veteran's history of foot complaints and the issuance of orthotics is documented in the claims file.  However, this history is not documented in the service treatment records.  Rather, it is reflected in the VA treatment records dated in October 2006 and April 2008, about twenty years after the Veteran separated from active service.  Thus, such evidence of current foot problems does not support the examiner's finding that the Veteran's foot disabilities manifested in active service.  As such, because the examiner's positive nexus opinion is exclusively predicated on this premise, it has no probative value and therefore cannot be accorded any evidentiary weight.  See id.

At the July 2011 VA examination, the Veteran reported that he first began having pain in the bilateral feet during active service in 1982 while doing physical training exercises in Germany.  The Board here notes that the Veteran was not deployed to Germany until July 1984.  The Veteran further stated that he was unable to continue his activities due to his foot pain, and that six months later he was treated at the clinic on base and put on temporary profile for two weeks.  As discussed above, the service treatment records are negative for foot complaints and do not show that the Veteran was put on physical profile for foot problems.  The Veteran also reported that he sprained his ankle in active service when he jumped from a truck.  The examiner noted that the Veteran's ankle sprain was documented in an April 1987 service treatment record, but that there was no mention of any foot problems.  The Veteran denied any specific injury to the feet after discharge.  He stated that he never sought medical attention for his feet after service until 2000 when he was treated by VA and given insoles.  

After reviewing the claims file, including the service treatment records, and thoroughly examining the Veteran, the examiner diagnosed bilateral plantar fasciitis.  The examiner opined that it was less likely than not that the Veteran's plantar fasciitis was related to military service as there was no evidence of any complaints of plantar fasciitis during active service and no evidence of signs, symptoms, or notations of plantar fasciitis in the service treatment records.  The Board finds that this opinion carries more weight than the examiner's opinion in the August 2010 VA examination report as it is consistent with the evidence of record discussed above and the Board's finding that the Veteran's allegations of foot problems during active service are not credible.  

VA x-ray studies of the feet performed in September 2011 showed a "redemonstration" of slight flattening of the plantar arches bilaterally as well as small bilateral superior and inferior calcaneal spurs.  There was no acute fracture, dislocation, or significant arthritis visualized.  These x-ray studies do not discuss the etiology of the clinical findings or otherwise show a relationship to service.

In carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence weighs against a relationship between the Veteran's plantar fasciitis and flatfeet and his period of active service.  In this regard, the Board has considered the Veteran's statements in the October 2006 and April 2008 VA treatment records asserting that his foot pain had been present for about twenty five years, or since the early 1980's.  However, the Board does not find this assertion to be credible or reliable.  For the reasons discussed above, the Board does not find it credible that the Veteran's foot problems had their onset in active service.  Therefore, it is not credible that the Veteran's foot pain had been present for twenty five years, as this would mean that it had its onset during active service, contrary to the Board's finding that such is not the case.  The fact that the Veteran has not been credible with regard to the history of his foot problems, in conjunction with the absence of any mention of foot problems until the August 2002 claim for service connection, weighs against a finding that the Veteran's plantar fasciitis or flatfeet had been present for twenty-five years at the time of the VA podiatric evaluation in October 2006.  

The Board also notes that the Veteran's statements with regard to his feet in the VA treatment records were made after he submitted his August 2002 claim for service connection.  Thus, the Veteran had an incentive to misrepresent the facts in support of his claim.  In Cartright, 2 Vet. App. at 25, the Court held that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony.  Here, the Veteran's interest in supporting his claim for benefits further weighs against the reliability of his reported history in the October 2006 and April 2008 VA treatment records, along with the other evidence weighing against the credibility of the Veteran's statements, as discussed above. 

Accordingly, the Board finds that the Veteran's foot problems, including flatfeet, plantar fasciitis, and gastroc-soleal equinus did not manifest until some time after service.  Because the Board does not find the Veteran's statements to be reliable, and because there is no evidence of foot problems until the Veteran's August 2002 claim for service connection, it is not possible to ascertain when the Veteran's foot problems began.  Nevertheless, the examiner found in the July 2011 VA examination report that the Veteran's plantar fasciitis was not related to active service as it did not have its onset at that time.  The Board gives more weight to this opinion than to the Veteran's statements as the VA opinion was rendered by a VA doctor based on a careful review of the claims file and relevant medical history, as well as the clinical findings made on examination.  The Veteran, as a lay person, does not have such medical expertise.  See Layno, 6 Vet. App. at 469- 71 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Thus, the absence of credible or reliable evidence of foot problems in service or until August 2002, about fifteen years after the Veteran's period of active service, in conjunction with the VA examiner's opinion in the July 2011 VA examination report that it was unlikely that the Veteran's foot problems were related to active service, weighs against the Veteran's claim.  There is no other competent or credible evidence supporting a relationship to service. 

In sum, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for disabilities of the bilateral feet, to include flatfeet and plantar fasciitis, must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

The December 2011 Board decision denying service connection for a disability of the bilateral feet, to include flatfeet and plantar fasciitis, is vacated. 

Entitlement to service connection for a disability of the bilateral feet, to include flatfeet and plantar fasciitis, is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


